Citation Nr: 0114156	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  99-23 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for claimed depression.  

2.  Entitlement to service connection for a claimed cognitive 
disorder.  

3.  Entitlement to a higher rating for encephalitis with 
headaches, currently evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs




WITNESSES AT HEARING ON APPEAL

The veteran and his mother



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from April 1993 to August 
1998.  

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1999 RO decision that granted service 
connection and assigned a 10 percent rating for encephalitis 
with headaches.  

This case also comes to the Board from a November 1999 RO 
decision which denied service connection for depression and a 
cognitive disorder.  In regard to these appeals, the Board 
notes that a Notice of Disagreement was received from the 
veteran in December 1999 and a Statement of the Case was 
issued in January 2000.  

In a Statement of Accredited Representation in Appealed Case 
(VA Form 1-646), dated in June 2000, the veteran's 
representative argued that these issues of service connection 
were inextricably intertwined with the issue on appeal of a 
higher rating for encephalitis with headaches and that a 
separate substantive appeal concerning the service connection 
issues was not necessary.  Considering that the 
representative clearly intended the service connection issues 
to be reviewed by the Board in conjunction with the higher 
rating issue, the Board will construe the representative's 
statement as a timely filed substantive appeal regarding the 
claims for service connection for depression and a cognitive 
disorder.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
20.200, 20.302 (2000).  

Hence, the issues are as stated on the preceding page of this 
document.  

In April 2001, the veteran testified at a personal hearing in 
Washington, D.C., before the undersigned Member of the Board.  
At the hearing, the veteran submitted additional pertinent 
medical records, accompanied by an appropriate waiver of RO 
consideration of the evidence (see 38 C.F.R. § 20.1304).  It 
was also decided at the hearing to hold the record open for 
30 days in order to allow the veteran to submit additional 
pertinent medical records and such were received by the Board 
in May 2001, accompanied by an appropriate waiver of RO 
consideration of the evidence.  



REMAND

In its November 1999 decision, and as reflected in its 
January 2000 statement of the case, the RO denied the 
veteran's claims for service connection for depression and a 
cognitive disorder on the basis that they were not well 
grounded.  However, during the pendency of this appeal, there 
has been a significant change in the law.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which among other things eliminates 
the concept of a well-grounded claim and redefines the 
obligations of the VA with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Id.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

On an April 1999 fee basis VA examination, the examiner 
stated that he was unable to make a definitive diagnosis for 
"encephalitis" and that a review of the medical records was 
necessary to make a diagnosis (apparently he did not have 
access to the veteran's claims folder).  In any event, he 
opined that the veteran had a viral encephalitis in service 
and that more likely than not his current chronic headaches, 
short-term memory, and decreased coordination were associated 
with it.  

On a September 1999 fee basis VA psychiatric examination, the 
examiner diagnosed the veteran with depression that was 
possibly related to status post encephalitis with cognitive 
impairments.  The doctor also stated the veteran had a 
history of "encephalitis" in service and seemed to carry 
some residual cognitive deficits (on testing the veteran 
demonstrated short-term memory problems) that appeared to 
interfere with his overall functioning.  Private medical 
records dated in January 2001 show treatment for chronic 
headaches and short-term memory deficit.  

In light of the medical evidence of headaches, cognitive 
impairment (such as memory loss), psychoneurotic disorder 
(such as depression) and coordination problems, the Board 
finds that a comprehensive VA examination is in order to 
definitively identify all current residuals of the veteran's 
service-connected encephalitis (not just headaches).  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  

Upon identifying the residuals, the examiner then should 
assess the severity of each.  

At his April 2001 hearing, the veteran stated he had had a CT 
scan of his head performed by his private doctor two months 
previously in regard to treatment for headaches and memory 
loss.  

Private medical records received at the Board in May 2001 
indicate a CT scan was done in January 2001, but a CT scan 
report was not among the records received by the Board.  In 
light of the foregoing, the RO should seek to obtain all the 
veteran's treatment records, private and VA, concerning 
encephalitis and residuals thereof since service.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers (VA or non-VA) where he has 
been treated for encephalitis and 
residuals thereof since his 1998 release 
from active service.  After receiving 
this information and any necessary 
releases, the RO should contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already on file.  This includes, but is 
not limited to, medical records such as a 
January 2001 CT scan of the head from the 
veteran's private doctor.  

2.  Thereafter, the RO should have the 
veteran undergo VA examinations in 
neurology and psychiatry to ascertain the 
nature and severity of all current 
residuals of the service-connected 
encephalitis.  The claims folder should 
be provided to and reviewed by the 
doctor(s) in conjunction with the 
examinations.  All indicated testing 
should be done in this regard.  Based on 
examination findings, historical records, 
and sound medical principles, the VA 
doctor(s) should provide a medical 
opinion, with full rationale, as to all 
disability (to include the severity 
thereof) that the veteran is currently 
suffering from due to his service-
incurred encephalitis.  In regard to his 
service-connected headaches, the 
doctor(s) should indicate whether or not 
such disability is characterized by 
prostrating attacks occurring on average 
once a month over the last several months 
and if such attacks are so frequent and 
prolonged as to be productive of severe 
economic inadaptability.  

3.  Thereafter, following completion of 
the development requested hereinabove, 
the RO should review the veteran's 
claims.  The RO in this regard must 
ensure that all notification and 
development action required by the 
Veterans Claims and Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  
If any benefit sought on appeal remains 
denied, then a Supplemental Statement of 
the Case should be issued to the veteran 
and his representative, and the veteran 
should be given an opportunity to respond 
thereto.  

Then, as indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




